Citation Nr: 1615504	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-28 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to December 31, 2012, and 50 percent from December 31, 2012, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability.


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 2002 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This rating decision granted service connection for PTSD and assigned a 30 percent disability rating effective April 20, 2009.  In a March 2013 rating decision, the rating was increased to 50 percent disabling effective December 31, 2012.  As the increase in evaluation of the above cited service-connected disability does not represent the maximum rating available, the initial evaluation claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that a September 2011 rating decision denied the Veteran's claim for entitlement to total disability based on individual unemployability.  The Veteran did not appeal that decision; however, the Board finds that the record has again raised a claim for a TDIU rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's occupational impairment has been consistently raised in subsequent VA compensation examinations based on his PTSD symptoms.  As there is not enough evidence in the file for the Board to adjudicate this issue, entitlement to TDIU is remanded to the AOJ for further development.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Prior to December 16, 2010, the medical evidence of record shows that the Veteran's psychiatric disability was predominantly manifested by symptoms of depressed mood, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  Since December 16, 2010, the medical evidence of record shows that the Veteran's psychiatric disability was predominantly manifested by symptoms of depressed mood, chronic sleep impairment, disturbances of motivation and mood, self-isolation, suicidal ideation, impaired impulse control (such as unprovoked irritability with periods of violence), and difficulty in adapting to stressful circumstances (including work or a worklike setting).  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but no higher, for PTSD prior to December 16, 2010, have been met.  38 U.S.C.A. §§ 1110, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial rating of 70 percent, but no higher, for PTSD from December 16, 2010, have been met.  38 U.S.C.A. §§ 1110, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was provided adequate notice in a letter dated June 2009.  Further, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim in December 2009, November 2010, December 2010 and December 2012.  Taken together, the Board finds these examinations to be adequate for rating purposes as the examiners reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's PTSD disability claim is based on the assignment of an initial rating following an initial award of service connection for PTSD.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial disability rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119.  

PTSD is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of the inability to perform his or her occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with 
reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015).  

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 is assigned for behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 is assigned where there is some impairment 
in his or her reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is assigned for mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issued; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a) (2015).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

Prior to December 16, 2010

April 2009 Austin Vet Center treatment notes reflect that the Veteran complained of feeling overwhelmed due to his unemployment status.  He also reported racing thoughts, anxiety, depressed mood, angry outbursts with his wife, and self-isolation.  He denied any suicidal or homicidal ideations.

A May 2009 Vet Center Assessment reflects that the Veteran stated that upon returning to Ft. Hood, Texas, he became withdrawn, had difficulty sleeping, and experienced feelings of sadness.  The Veteran reported his current symptoms as difficulty managing his anger and mood, poor concentration, avoidance of crowds, self-isolation, and diminished interest in pleasurable activities.  He denied any suicidal or homicidal ideations.  The clinician assigned a GAF of 48.

At a December 2009 VA initial compensation examination, the examiner noted the Veteran's mood as dysthymic, affect congruent, and found the Veteran's dress and grooming appropriate.  There were no signs of delusions or hallucinations, and his thought process was coherent, logical, and goal directed.  The Veteran reported that he lived with his wife of three years and her three children.  He also reported that he spoke with his mother and one of his brothers almost daily.  The Veteran reported symptoms of sleep disturbance, self-isolation, anxiety, depressed mood, impaired impulse control, irritability or outbursts of anger, difficulty concentrating, minimal motivation, and difficulty in establishing work and social relationships.  He denied memory problems, panic attacks, and suicidal or homicidal thoughts.  The examiner diagnosed the Veteran with PTSD and depressive disorder, not otherwise specified (NOS), and stated the level of severity of the Veteran's PTSD likely fell in the moderate range.  A GAF of 50 was assigned.  The examiner went on to state that the Veteran's social functioning was impaired as evidenced by his difficulty managing anger, avoidance behaviors, social withdrawal, and lack of motivation.  

VA is not required to find the presence of all, most, or even some of the enumerated symptoms in the General Rating Formula for Mental Disorders to assign a particular rating.  The decision should focus on the social and occupational impairment resulting from the symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Sellers v. Principi, 372 F.3d 1318 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In reviewing the record, the Board finds that the probative medical and lay evidence of record shows that prior to December 16, 2010, the frequency, duration, and severity of the Veteran's psychiatric symptoms, demonstrate occupational and social impairment with reduced reliability, and productivity.  Therefore, a 50 percent rating is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Specifically, the psychiatric disability has been manifested by depressed mood, sleep impairment, anxiety, minimal motivation, difficulty concentrating, social isolation, difficulty in establishing work and social relationships, impaired impulse control, and irritability or outbursts of anger.  While the Veteran may have some impaired impulse control and irritability or outbursts of anger, the totality of his symptoms more nearly approximates occupational and social impairment with reduced reliability, and productivity.  Additionally, the Board notes that while the Veteran reported self-isolation, he is married with three stepchildren and maintains nearly daily contact with his mother and brother.  

The Board finds that the criteria for a rating greater than 50 percent were not met prior to December 16, 2010.  The Board finds that the evidence does not show that the psychiatric symptomatology resulted in occupational and social impairment with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively or other symptoms approximating such level of disability.  Specifically, the Veteran did not demonstrate deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Similarly, the rating criteria for an evaluation in excess of 50 percent are not met or approximated.  

From December 16, 2010

A March 2013 rating decision increased the Veteran's PTSD disability to 50 percent effective December 31, 2012.  The Board finds that the record contains evidence that warrants a 70 percent rating beginning on December 16, 2010. 

At a December 2010 VA PTSD examination, the Veteran was described as clean, neatly groomed, and appropriately dressed, and his ability to maintain minimum personal hygiene was positive.  His mood was noted as depressed and his affect was normal.  There were no signs of delusions or hallucinations.  Since the December 2009 VA examination the Veteran has divorced.  The Veteran reported good relationships with his mother and one of his brothers, stating that he speaks with them at least once a week.  He reported his relationship with his girlfriend as fair, stating that they often argue.  The Veteran stated that besides his mother, brother, and girlfriend, he does not have any other friends that he confides in.  The Veteran reported symptoms of chronic sleep impairment, depression, anxiety, lack of motivation, mildly impaired remote memory, irritability or outbursts of anger, passive suicidal ideation, and social isolation.  The Veteran denied having obsessive/ritualistic behavior, panic attacks, or homicidal thoughts, and he had no problems with activities of daily living.  His impulse control was noted as fair.  The examiner diagnosed the Veteran with PTSD and depressive disorder, NOS.  A GAF of 50 was assigned.

As for occupational functioning, the examiner noted problems related to decreased concentration, difficulty following instructions, difficulty managing his anger, and poor social interaction, which the examiner attributed to the Veteran's difficulty finding work, attending school, and getting along with his girlfriend.  The examiner stated that at the Veteran's current level of functioning, it is likely that his ability to perform well with employment would be significantly impaired; however, if he were to continue with treatment for his PTSD, in time his functional status may improve.  Lastly, the examiner stated that the Veteran did not have total occupational and social impairment, but he did have occupational and social impairment resulting in deficiencies in the areas of thinking, family relations, work, mood, and school.  

A December 2012 VA PTSD examination reflects that the Veteran was groomed and dressed appropriately.  His affect was noted as restricted and his mood was congruent.  Insight and judgment were noted as fair.  The Veteran reported depression, anxiety, lack of motivation, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and suicidal ideation.  Socially, the Veteran stated that he watched television and applied for jobs all day.  He broke up with his girlfriend since the last VA examination.  The examiner found the Veteran continued to meet the diagnostic criteria for PTSD and assigned a GAF of 57.  

In reviewing the record, the Board finds that the probative medical and lay evidence of record shows that as of December 16, 2010, the frequency, duration, and severity of the Veteran's psychiatric symptoms demonstrate occupational and social impairment with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood.  Therefore, a 70 percent rating is warranted as of this date.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Specifically, the psychiatric disability has been manifested by suicidal ideation, impaired impulse control (such as unprovoked irritability with periods of violence), and difficulty in adapting to stressful circumstances (including work or a worklike setting).

However, the Board finds that the criteria for a rating greater than 70 percent were not met from December 16, 2010.  The Board finds that the evidence does not show that the psychiatric symptomatology resulted in total occupational and social impairment.  Similarly, the rating criteria for an evaluation in excess of 70 percent are not met or approximated.  Specifically, the Veteran has consistently denied delusions or hallucinations, has no evidence of gross impairment in thought processes or communication, and does not have memory loss of his name, the names of close relatives, or his own occupation.  While the Veteran has suicidal ideation, it is passive with no intent or plan.  

Accordingly, the Board finds that the evidence supports the assignment of a 70 percent rating, but not higher, for PTSD for the period from December 16, 2010.  However, the Board finds that the preponderance of the evidence is against the assignment of a higher rating during this time period.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  In this case, the competent evidence supports that the Veteran's PTSD disability is adequately compensated by the assigned disability ratings.  His reported symptoms are all encompassed by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran is not service connected for any other disabilities.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.


ORDER

An initial disability rating of 50 percent, but no higher, prior to December 16, 2010, for PTSD is granted, subject to controlling regulations applicable to the payment of monetary benefits.

An initial disability rating of 70 percent, but no higher, from December 16, 2010, for PTSD, is granted, subject to controlling regulations applicable to the payment of monetary benefits.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Board finds that while entitlement to TDIU was previously adjudicated and denied in a September 2011 rating decision, the record has again raised a claim for a TDIU rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has made numerous statements regarding his PTSD symptoms in relation to his inability to find work or complete educational goals.  Additionally, statements from VA examiners also suggest that the Veteran's psychiatric symptoms affect his ability to obtain employment.  The evidence of record does not provide sufficient detail to assess the Veteran's employability status, and there is no medical information specifically addressing the Veteran's current employability status.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any relevant VA treatment records related to the Veteran's treatment for his PTSD disability that are not already of record.  

2.  Following completion of the above, the AOJ should arrange for the Veteran to undergo an examination for the purpose of ascertaining whether and to what degree the Veteran's PTSD renders him incapable of obtaining and maintaining gainful employment.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.

The examiner should discuss the functional effects of the Veteran's PTSD relative to the Veteran's ability to secure or follow substantially gainful employment.  Nonservice-connected disability and age should be neither considered nor discussed.

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and he should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


